Citation Nr: 1518236	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  03-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus prior to January 7, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus from January 7, 2008 to April 25, 2011.

3.  Entitlement to an evaluation in excess of 50 percent for bilateral pes planus since April 25, 2011.

4.  Entitlement to an evaluation in excess of 10 percent for herniated lumbar disk, status post lumbar laminectomy.

5.  Entitlement to an evaluation in excess of 20 percent for left lower extremity radiculopathy.




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and F.V.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


REMAND

The Veteran served on active duty from December 1977 to December 1981.  He had additional unverified service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  (The RO has indicated that a substantive appeal was filed in August 2014 following a July 2014 statement of the case on the back and left lower extremity rating issues.)

A hearing was held before the undersigned in September 2004.  A transcript of that hearing is associated with the claims folder.  In June 2014, the Board remanded this matter for further evidentiary development.  However, as set out below, additional development remains necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the Veteran's claims for a higher evaluation for his bilateral pes planus, the Board observes that in its September 2014 statement of the case (SOC), the AOJ did not consider the findings contained in the most recent April 2014 VA examination report.  The April 2014 VA examination report is additional and pertinent evidence as it contains findings directly relevant to the Veteran's claims for a higher evaluation for his bilateral pes planus, as it is the most recent VA examination of record.  Therefore, the case must be remanded for the issuance of a supplemental statement of the case (SSOC) that addresses this evidence.  38 C.F.R. § 19.31 (2014).

Likewise, with respect to the Veteran's claims for a higher evaluation for his herniated lumbar disk, status post lumbar laminectomy, and left lower extremity radiculopathy, the Board notes that the Veteran was also afforded a VA examination in April 2014.  However, the SOC issued by the AOJ in July 2014 did not consider the April 2014 examination report.  Therefore, the claims must be remanded for AOJ consideration.  Id.

Lastly, in the April 2014 VA examination report of the Veteran's back, the examiner indicated that a search of the Illinois Workers' Compensation website revealed that the Veteran sustained a back injury associated with a workers' compensation claim in 1998 followed by an arbitration decision in July 2000.  It does not appear that any attempt has been made to request and associate any Worker's Compensation records with the claims folder.  VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Board finds that the Worker's Compensation records may be probative in evaluating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all relevant records related to his worker's compensation claim made subsequent to a November 1998 back injury, to include any treatment records upon which the adjudicators based their decision.  Any and all responses, including negative responses, from the custodian of such records must be properly documented in the claims file, as well as any notification to the Veteran as to any records deemed unavailable.  The Veteran must be provided an opportunity to provide copies of any outstanding worker's compensation records.

2. After completion of the above, the AOJ should readjudicate the issues on appeal based on the entirety of the evidence, to include the findings of the April 2014 VA examinations.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

